[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR PROTECTIVE ORDER (#140) AND MOTION TO QUASH SUBPOENA (#140.50 AND MOTION TO COMPEL (#142.50)
The defendant, Jacob Menhart, has filed a motion to compel in response to a motion to quash a subpoena and a motion for protective order filed by the plaintiff, Countrywide Home Loans, Inc. In its motions, the plaintiff objects to a subpoena duces tecum served upon an attorney, Richard Malafronte. Per this court's order, dated March 27, 2001, the plaintiff submitted the material to which it asserts its privileges for an in camera review. The plaintiff contends that the submitted documents are protected by the attorney-client privilege and work product doctrine.
After review of the documents, this court finds that the assertions of the work product doctrine and the attorney-client privilege are baseless. The documents for which the plaintiff asserts the work product doctrine were not produced in anticipation of litigation. See Ulmann v.State, 230 Conn. 698, 714, 647 A.2d 324 (1994) ("Work product can be defined as the result of an attorney's activities when those activities have been conducted with a view to pending or anticipated litigation.")
The documents for which the plaintiff asserts the attorney-client privilege are not privileged. The documents do not concern "[c]ommunications between client and attorney . . . when made in confidence for the purpose of seeking legal advice." (Internal quotation marks omitted.) Olson v. Accessorty Controls  Equipment Corp.,254 Conn. 145, 757 A.2d 14 (2000). The submitted documents were in no way made for the purpose of seeking legal advice. Accordingly, this court grants the motion to compel and denies the motions for protective order and to quash the subpoena.
It is so ordered.
By the court
ARENA, J.